Maushall, J.
The court, in the instruction referred to in the statement, properly informed the jury as to the rule of damages. Counsel for appellant makes no complaint in respect thereto. No claim of error as to matters of law is made except that the evidence was wholly insufficient to support so large a verdict as the one rendered. Counsel appreciates that if the evidence, in any fair view of it, afforded the jury a legitimate basis for their conclusion, it cannot be disturbed •on appeal. The rule in that regard is elementary, and about as unbending as any regulation of litigation could well be. We must be mindful that the court below passed upon the matter under circumstances more favorable for arriving at a just result than are afforded here. To disturb the result would require overriding the conclusion of the jury, reinforced by that of the trial judge. Only a very clear case of error would justify doing so. Such is not, in the judgment •of the court, presented by the record before us.
By the Court. — The judgment is affirmed.